DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the increase in crossing angle between the first set and the second set of the plurality of strands with respect to the flow direction of water is not clearly illustrated, this feature must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The effect in thickness of the strands is also not illustrated in Fig.1.
Claim Rejections - 35 USC § 112
Claims 1-11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. Claim 1 is indefinite as to the range of angle variation of the crossing strands with respect to the water flow direction.  The claim is also unclear as to the direction of the water flow direction in the feed spacer with respect to a membrane using the spacer and respective module and, with respect to the flow direction of the feed raw water in the module housing is from right to left, or left to right. The spacer material is a distinct product from the membrane separator or membrane module, therefore it cannot be defined in terms of feed water of a flow direccion of raw water; it does not define a filter by itself.
Regarding to claims 1-2, the flow direction is indefinite as to what direction is defined by the feed spacer.
As to claim 6, it is unclear whether the first stage is positioned at the feed inlet side or at the concentrate outlet side, with respect to the flow direction of the feed raw water.
Additional claims are rejected as depending on the rejected claims above.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(s)  1-3, 5, 6, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by JP2004089763 (A) (hereinafter JP763).  JP’763 discloses  a feed spacer or raw water spacer having the first and second set crossing strands forming an angle (Figs. 1 and 2); the feed spacer is part of a reverse osmosis spiral wound membrane module (Fig. 5, abstract, , and machine translation, page 2, section 92 to-174]).  Claim 1 in current invention requires that the crossing angle formed by parallel strands in two sets of strands forming and angle which increases from one end of the module to another end (since any end of a spiral wound module, in which the feed spacer can be used, any end can be used as feed for raw water).  Figure 1 illustrates the module having the feed spacer with the claimed angle difference, an having two regions one in which the formed shape by the crossing strands is more dense and smaller than at the other end, in which the shapes define a more open structure with amore diamond shape with lower angle (Fig. 1); the angle varies in the direction from XY.  JP’763 discloses achieving the configuration of the spacer by gradually changing the interception density of the wire rods (or strands) along the axis XY (section 139, and paragraph before section 212 (machine translation )); this reference also teaches selecting an appropriate value of interception number density suitable for an intended usage and conditions (same section).  The shapes of the mesh or spacer is further disclosed, which involves the different angles covered by the disclosure (section 248)
As to claim 2, is covered by the discussion above.
As to claim 3, the increase diameter of the cross point is illustrated in Fig. (9) of this Jp’763 reference.
 As to claim 5, the above reference discloses the cross angle in one of the stages as lower that the other (any of the regions can be a first set or a second set) in (Fig. 1), the more open region of the spacer has the smaller angle (based on the openings shape (compare the regions in Fig. 2 for the regions of the spacer). 
As to claim 6, This reference shows in Figure 1, a region having a stage with smaller distance between cross points that the other region in the axis XY.
As to claim 8, the diameters at the intersection of the strands at each of the sets appears to be the same (Fig. 1), and the strands are selected with the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4, and 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over JP2004089763 (A) (hereinafter JP763) (hereinafter JP763).  JP’763, discussed above, is not specific about the particular the diameter difference between the cross point in each of sets, or the diameter differences between (strands) of the first stage and second stage; or the diameter or of the strands  of the stands at each cross point in relation to the non-cross point of the second set, as in claims 4, and 7-9; however, based on the teaching of the spacer thickness and thickness required for the strands and the method of treating the cross point in each of sets (larger opening region and lower openings regions or dense region along the length of the membrane module, as disclosed in sections 212 and 248 of the translation, the skilled artisan at the time this invention was made would have been motivated to tailor the conditions at the cross points and non-crossed point in each of the regions or sets in the particular module spacer independently of the fluid direction, and without exceeding the desire feed spacer thickness and the purpose of increasing flux in the reverse osmosis membrane were is intended to be use..  Using the methods of joining the cross points, that ae not limited to be the same in each of sets; .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Reference 2018/0117533 discloses a feed spacer with parallel strands or rods, the same or different diameter of strands, and varying strand angles formed at their interception, and designed to prevent membrane fouling.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141. The examiner can normally be reached 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 




/ANA M FORTUNA/Primary Examiner, Art Unit 1779